

	

		III

		109th CONGRESS

		1st Session

		S. RES. 306

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Akaka (for himself

			 and Mr. Bond) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing that Veterans Day is a day to

		  honor all veterans of the Army and to support the Army Freedom Team Salute’s

		  mission to recognize the unsung heroes who have served this country.

		  

	

	

		Whereas Army personnel have for 230 years answered the

			 call to duty by becoming guardians and defenders of America’s freedoms;

		Whereas millions of Army veterans selflessly served this

			 Nation and their legacy of duty has reigned in their continued support of the

			 mission of the Army;

		Whereas the Army appreciates the sacrifices these

			 courageous men and women have made in answering the call to duty by choosing a

			 life of service;

		Whereas the 83rd Congress created Veterans Day as a

			 national day of observance to commemorate the heroes who served in the Armed

			 Forces and the Army recognizes the importance of honoring those who have served

			 their country; and

		Whereas the Army created the Freedom Team Salute program

			 to provide a way for the United States and the Army to thank its veterans: Now,

			 therefore, be it

		

	

		That the Senate recognizes that

			 November 11, 2005, Veterans Day, is a day to honor all Army veterans and

			 supports the Army Freedom Team Salute’s mission to recognize the unsung heroes

			 who have served this country.

		

